UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT


                                        No. 99-20680
                                      Summary Calendar


CHARLES EDMUND STAGGS,
                                                                            Plaintiff-Appellant,

                                              versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; KENT RAMSEY;
MICHAEL WILSON; MICHAEL HALL; JERRY
JACKSON; JOHNNY THOMAS; JAMES A.
SIMPSON,
                                                                        Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. H-98-CV-1448

                                          July 24, 2000
Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*
       Charles Edmund Staggs appeals the dismissal of his civil rights complaint for




   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
failure to state a claim.1 We review such a dismissal under the same de novo
standard as is employed in reviewing dismissals under FED. R. CIV. P. 12(b)(6).2
Under this standard we will “assume that all of the plaintiff’s factual allegations are
true. The district court’s dismissal may be upheld only if it appears that no relief
could be granted under any set of facts that could be proven consistent with the
allegations.”3
       In his complaint Staggs alleges that the defendants improperly prevented him
from having as a visitor Ann Kemp, who was at the time his fiancee and is now his
wife. Staggs maintained that visitation rights were denied under internal policy
which, for security reasons, forbids former employees of the Texas Department of
Criminal Justice from visiting inmates. Although Staggs admitted that Kemp
worked as a nurse at his prison, he asserted that she was not a former TDCJ
employee because she actually had been employed by the University of Texas
Medical Branch.
       Convicted prisoners have no absolute constitutional right to visitation.4
Limitations on visitation, however, must meet legitimate penological objectives,
and the court must “look to see whether the prison’s visitation policies actually



   1
    28 U.S.C. § 1915(e)(2)(B)(ii).
   2
    Black v. Warren, 134 F.3d 732 (5th Cir. 1998).
   3
    Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998) (internal quotation marks and citation
omitted).
   4
    Lynott v. Henderson, 610 F.2d 340 (5th Cir. 1980); Berry v. Brady, 192 F.2d 504 (5th Cir.
1999).

                                                2
further those objectives.”5 Staggs has no quarrel with the defendants’ policy that
former employees may not visit inmates; he contests only the defendants’ inclusion
of his wife within the category of former employees. As Staggs is challenging only
the defendants’ construction of their own regulations, he has not stated a cognizable
constitutional claim.6
       Staggs has not shown that he was harmed by the district court’s allegedly
improper reference to “supplemental information” regarding his rights to visit with
his stepdaughter, Evelyn Kemp.7 He also has not shown that the district court erred
in failing to address his claims (1) that the defendants violated their own rules in
failing to notify him in writing of the reasons for denying his visitation requests,
and (2) defendants Major Thomas and Captain Simpson retaliated against him
based on his request to visit with his wife.8 To state a valid retaliation claim,
plaintiff must show, inter alia, that defendants intended to retaliate against him for
the exercise of a specific constitutional right. This Staggs has failed to do.
       The district court did not err in dismissing Staggs’ complaint. Staggs has
failed to state a claim upon which relief can be granted.
       AFFIRMED.




   5
    Lynott, 610 F.2d at 342, 343.
   6
    Jackson v. Cain, 864 F.2d 1235
   7
    See FED. R. CIV. P. 61.
   8
    Jackson, 864 F.2d at 1251-52; McDonald v. Steward, 132 F.3d 225 (5th Cir. 1998).

                                            3